Memorandum. Judgment affirmed, without costs.
In our opinion, the lessor failed to satisfy its implied promise to deliver possession of the premises on the date fixed by the lease for the commencement of the term, or within a reasonable time thereafter (cf. Real Property Law, § 223-a; Rein v. Metrik Co., 200 Misc. 231; Hartwig v. 6465 Realty Co., 67 Misc 2d 450 [App. Term, 1st Dept.]). Accordingly, we find it unnecessary to consider whether the doctrine of unconscionability (Uniform Commercial Code, § 2-302), relied upon by the court below as a basis for plaintiff’s recovery (see Seabrook v. Commuter Housing Co., 72 Misc 2d 6), should be applied.
Concur — Groat, P. J., Rinaldi and Cone, JJ.